DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  “for level” should be changed to “for leveling”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hotta USPA 2003/0185735 A1.
Regarding claim 1, Hotta discloses an apparatus for catalytic decomposition of nitrous oxide in a gas stream derived from exhalation air from a patient (Abstract; paragraph 4), said apparatus comprises: a) an inlet arrangement with a gas inlet for the exhalation air (figures: inlet including chamber 1), b) an outlet arrangement with a gas outlet for an outlet gas (figures: outlet through 5 “to atmosphere”), and between these arrangements c) a through-flow decomposition chamber containing a catalyst material promoting the decomposition of nitrous oxide to N.sub.2 and O.sub.2 (figures: decomposition chamber 3; paragraphs 79 and 107), wherein at least one nitrous oxide adsorption/desorption means is provided in the inlet arrangement for level out variations in the concentration of nitrous oxide fed to the decomposition chamber (figures: chamber 1; paragraphs 76 and 107: this adsorbent can be the same adsorbent used by Applicant (e.g. activated carbon or zeolite) is therefore capable sorbing at least some amount of nitrous oxide and is therefore capable of leveling out variations of nitrous oxide).
Regarding claim 2, Hotta discloses that the at least one nitrous oxide adsorption/desorption means comprises at least one container filled with a material that is able to adsorb/desorb nitrous oxide (paragraphs 76 and 107: this adsorbent can be the same adsorbent used by Applicant (e.g. activated carbon or zeolite) is therefore capable sorbing at least some amount of nitrous oxide).
Regarding claim 3, Hotta discloses that the material is activated carbon or zeolite (paragraph 76).
Regarding claim 5, the at least one nitrous oxide adsorption/desorption means is capable of being heated to increase the desorption rate of the nitrous oxide, if necessary. This functional claim does not appear to impart/require any structure. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hotta USPA 2003/0185735 A1.
Hotta is relied upon as above.
Regarding claim 4, Hotta discloses that the adsorbent is activated carbon based on coconut (paragraph 72), but does not explicitly disclose a surface area of about 500 to 2000 m.sup.2/g. However, absent a proper showing of criticality or unexpected results, the surface area is considered to be a general condition that would have been routinely optimized by one having ordinary skill in the art in order to provide optimal adsorption. MPEP 2144.05.
Regarding claim 6, Hotta discloses a control unit for controlling and monitoring the temperature and flow of the gas stream in the through-flow decomposition chamber (paragraphs 92 and 114), but does not disclose,  as seen in the flow direction of the gas stream from gas inlet and before the through-flow decomposition chamber, a fan, a flow meter, a heat exchanger and an electrical heater. However, Hotta does disclose a flow meter (paragraph 107), a heat exchanger (paragraph 107) and an electrical heater (paragraph 114). It would have been obvious to locate these items before the through-flow decomposition chamber since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04 (VI-C). It would have been obvious to control the flow and temperature leading into the decomposition chamber, rather than in the chamber, as an obvious matter of design choice. Furthermore, the use of a fan to change the flow is well-known in the art and therefore would have been obvious to one having ordinary skill in the art. MPEP 2144.03 (A-E). 
Regarding claim 7, Hotta discloses that the heat exchanger is arranged to transfer heat from the outlet gas to the exhalation air (paragraph 118).
Regarding claim 8, the electrical heater of Hotta is arranged to be capable of heating only an incoming gas during the start-up phase of the apparatus (paragraph 114).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hotta USPA 2003/0185735 A1 in view of Szabo USPA 2014/0020685 A1.
Hotta is relied upon as above.

Regarding claim 9, Hotta does not explicitly disclose that the apparatus is mobile and adapted to be directly connected to at least one patient. However, connecting such a nitrous oxide decomposition unit directly to a patient and making such a unit mobile is well-known in the art (see Szabo paragraphs 165 and 188). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Hotta so that the apparatus is mobile and adapted to be directly connected to at least one patient, as taught by Szabo, as is well-known in the art to make such a unit mobile. MPEP 2144.03 (A-E). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776